           Case 1:20-cr-00188-JSR Document 6 Filed 03/13/20 Page 1 of 1
                                         U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007


                                                    March 13, 2020


The Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York, 10007


   Re:    United States v. Ruben Weigand, No. S2 20 Cr. 188 ( )


Dear Judge Wang:

    The Government writes respectfully to request that the Court unseal the above-referenced
indictment, S2 20 Cr. 188. I have been advised that Ruben Weigand has now been arrested and is
currently in custody in the Central District of California.


                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                       by:     -A
                                             Chnstopher Dimase/Nicholas Folly/
                                             Tara M. La Morte
                                             Assistant United States Attorneys
                                             (212) 637-1041
SO ORDERED:
